The plaintiffs prosecuted their suit by Messrs. Sill and Kidder, as their attorneys; and in the commencement of the declaration, it was stated that the plaintiffs, by Sill and Kidder, their attorneys, complained, &c. The defendant demurred, insisting that the requirement of the statute, 2 R. S. 351, § 26, that a plaintiff “ shall state the name of the attorney or attorneys hy whom he appears” in-his declaration, had not been complied with. On a motion for judgment for the plaintiffs on the ground of the frivolousness of the demurrer, such judgment was ordered — the Court holding, that where two or more attorneys transact business together as a law firm, it is a sufficient compliance with the same statute in a declation filed by them, to state, as had been done in this case, the surnames of the attorneys, or rather the name of the firm ; and that it was not necessary that their Christian names should be set forth in the declaration.